TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00314-CV



                                      Robin Hauck, Appellant

                                                   v.

                           Vance Morris and Cherie Morris, Appellees


      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 225,173-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Robin Hauck filed his notice of appeal on June 3, 2009, and the clerk’s

record was filed June 22, 2009. On October 13, 2009, Hauck requested an extension of time to file

his brief. This Court granted the motion for extension of time on October 14, 2009, and directed

Hauck to file his brief on or before November 2, 2009. On November 4, 2009, this Court received

a pro se document entitled “appellant’s brief/docketing statement.” On November 5, 2009, the Clerk

of this Court sent Hauck notice informing him that the document was not in compliance with the

rules of appellate procedure, as it failed to comply with the requirements for briefs, and that it would

be filed solely as appellant’s docketing statement. The Clerk further advised Hauck that he must

submit a complying brief on or before November 16, 2009, or his appeal would be dismissed for

want of prosecution. To date, Hauck has not responded to this notice, requested an additional
extension of time, or filed a brief that complies with the rules of appellate procedure. Accordingly,

we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).




                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed for Want of Prosecution

Filed: December 18, 2009




                                                 2